Citation Nr: 1214215	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO.  09-05 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a prostate disability, to include prostate cancer, elevated prostate specific antigen, and low sperm count, due to radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. R. Bodger, Associate Counsel





INTRODUCTION

The Veteran served on active duty from November 1969 to February 1991.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from a February 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

After the issuance of the December 2008 statement of the case (SOC), additional pertinent medical evidence (specifically a determination letter from the Social Security Administration (SSA) regarding disability benefits, a private pathology report dated in August 2010, a January 2011 CT scan, and copies of VA treatment records dated from November 2007 to January 2009 submitted by the Veteran) was added to the claims file.  The Veteran, through his representative, issued a waiver of initial RO consideration of this evidence in the January 2012 brief.  As such, the Board may proceed.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Reasons for Remand:  To refer the matter to the Under Secretary for Benefits and to obtain the Veteran's SSA and VA treatment records

The Veteran asserts that his prostate cancer is due to his exposure to in-service ionizing radiation.  Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans under 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  The Board notes that prostate cancer is not found on the list of presumptive diseases within 38 C.F.R. § 3.309(d).  Second, 38 C.F.R. § 3.311(b) includes a list of radiogenic diseases, such as prostate cancer, that can be service connected, provided that certain conditions specified in that regulation are met.  Additionally, under 38 C.F.R. § 3.311(b)(4) other diseases may be considered under this provision provided that the claimant has cited or submitted competent scientific or medical evidence that the claimed condition is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F. 3d 1039, 1043-44 (Fed. Cir. 1994).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing, and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2)(i), (ii).  In all other claims, 38 C.F.R. § 3.311(a) requires that a request be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose in service.  All such records will be forwarded to the Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

Under 38 C.F.R. § 3.311(b), when a Veteran is shown to have been exposed to ionizing radiation, and the Veteran subsequently developed a radiogenic disease, and such disease first became manifest five years or more after exposure to radiation, the claim must be referred to the Under Secretary for Benefits for further consideration.  The Under Secretary for Benefits may request an advisory medical opinion from the Under Secretary for Health.  38 C.F.R. § 3.311(c)(1).  After referring to the factors listed under 38 C.F.R. § 3.311(e), the Under Secretary for Benefits must determine the likelihood that the Veteran's exposure to radiation in service resulted in his radiogenic disease.  38 C.F.R. § 3.311(c).  
In his August 2005 claim, the Veteran asserted that he was exposed to radiation at the Atlantic Polaris Missile facility from 1971 to 1974.  His DD 214 reflected that he was a missile technician for Poseidon (PMT) from November 1970 to April 1971.  On his November 2005 Radiation Risk Activity Information Sheet, the Veteran stated that he wore a radiation film badge and pocket dosimeter for 12 years as a missile technician.  He added that radiation film badges were routinely collected and new badges were issued on a bi-weekly basis.  The Veteran reported that the records and results were forwarded to Washington, DC.  In his April 2006 notice of disagreement (NOD), the Veteran added that he was stationed aboard the Navy ships USS Simon Lake and USS Hunley.  In his February 2009 Form 9, the Veteran also contended that his exposure to radiation over an extended period of time coupled with a 1972 softball injury were significant factors in the development of low sperm count and prostate cancer.  He stated that he was made aware of his elevated PSA around age 27 and was told that he had a low sperm count in 1973-1974.  The Veteran also noted that he and his ex-wife never had children.
The Veteran's DD Form 1141 is of record.  It contained his record of occupational exposure to ionizing radiation from January 1972 to October 1981.  Additionally, the Veteran's service treatment records contained an October 1971 Naval Weapons Station record which reflected "x-ray:  NWS CHASN SC FILM # 1478-71, within normal limits," a July 1973 USS Hunley record which stated that the Veteran had duty involving exposure to ionizing radiation and "x-ray:  FILM No.:  5050-73, results within normal limits," and a December 1979 USS Simon Lake record which noted that the Veteran's work history included previous occupational exposure to ionizing radiation and that his total received was 00.000 Rem.  Available service personnel records indicated that the Veteran was assigned to the Poseidon Division, Weapons Department, of the Polaris Missile Facility Atlantic in direct support of the Poseidon Fleet Ballistic Missile Strategic Weapon System.  
Additionally, a May 1972 record noted that the Veteran was struck in the testicles with a softball.  Examination revealed a swollen right testis.  It was observed to have decreased in size over the next couple of days.
The post service medical evidence contained a September 1995 VA treatment record noting symptomatic BPH.  An April 2002 VA record indicated that previous labs showed elevated PSA.  There was a question of impotence in April 2004.  In January 2009, the examiner commented that given the rapidly rising PSA, the Veteran likely had metastatic prostate cancer.  An August 2010 surgical pathology report reflected adenocarcinoma of the prostate.  Thus, the medical evidence of record reflects that the Veteran has a diagnosis of prostate cancer over 5 years after his exposure to radiation in service.  See 38 C.F.R. § 3.311(b)(5).  

The evidence shows that the Veteran meets the prerequisites for referral to the Under Secretary for Benefits under 38 C.F.R. § 3.311(b).  However, the Veteran's claim was not referred to the Under Secretary for Benefits for an opinion as to whether the Veteran's prostate cancer is etiologically related to in-service exposure to ionizing radiation exposure, in accordance with 38 C.F.R. § 3.311(c)(2011).  Rather, the claim was adjudicated by the RO in Chicago, Illinois without any medical opinion addressing the question of etiology between the Veteran's in-service exposure to ionizing radiation and his prostate disorder, to include prostate cancer.  

The Board concludes that the facts of the Veteran's claim necessitate a remand for a referral to the Under Secretary of Benefits for an opinion as to whether the Veteran's prostate cancer is etiologically related to in-service exposure to ionizing radiation exposure, in accordance with 38 C.F.R. § 3.311(c)(2011).  

The Board also concludes that because there is evidence of an in-service injury (May 1972 softball injury to testicles), a competent and credible report made by the Veteran that he was told he had a low sperm count in 1973-1974, and that he did not conceive a child with his former wife, a remand is necessary for a VA examination to determine the relationship, if any, between the Veteran's service and impotency.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, the Veteran has indicated that he is in receipt of SSA disability benefits.  See May 2011 statement.  He submitted a copy of the March 2011 determination letter which makes note of the Veteran's prostate cancer.  Because it appears that the Veteran is in receipt of SSA disability benefits at least in part for prostate cancer, a remand is necessary to obtain his complete SSA records.  See Golz v. Shinseki, 590 F. 3d 1217 (Fed. Cir. 2010).  

Further, the claims file contains VA treatment records dated from January 1991 to June 2006 and from November 2007 to January 2009.  On remand, the RO should obtain updated VA treatment records from the VA Medical Center in St Louis, Missouri.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate efforts should be taken to obtain a complete copy of the Veteran's SSA benefits claim and all associated medical records.

2.  Obtain VA treatment records dated from June 2006 to November 2007 and then from January 2009 to the present from the VA Medical Center in St. Louis, Missouri.  

3.  After the development in 1-2 has been completed, all required actions pursuant to 38 C.F.R. § 3.311 should be accomplished as appropriate, to include referral to the Under Secretary of Benefits.

The matter must be referred to the Under Secretary for Benefits for the determination of whether the Veteran's radiogenic disease of prostate cancer is related to ionizing radiation exposure while in service.  The Under Secretary of Benefits must also determine whether an expert opinion from the Under Secretary for Health as contemplated in 38 C.F.R. § 3.311(c) or referral to an outside consultant for a medical opinion as contemplated by 38 C.F.R. § 3.311(d) is deemed appropriate in this case to ascertain whether sound scientific and medical evidence supports the conclusion that it is at least as likely as not that the Veteran's prostate cancer resulted from exposure to radiation in service.  

4.  Additionally, after the development in 1-2 has been completed, schedule the Veteran for a VA examination to evaluate his claim for service connection for low sperm count/impotency.  A copy of the claims folder and this REMAND must be made available to the examiner in conjunction with the examination.  The examination report must include responses to the each of the following items:

Based on a review of the claims folder and the examination findings, including the service treatment records, private treatment reports, VA treatment reports, the examiner should render any relevant diagnoses pertaining to the claim for low sperm count/impotency.  

Additionally, the examiner should state a medical opinion as to the likelihood (likely, unlikely, at least as likely as not) that any diagnosis attributed to low sperm count/impotency is causally or etiologically related to his symptomatology in military service (May 1972 softball injury to testicles) as opposed to its being more likely due to some other factor or factors.  In particular, the Veteran contends that after he was struck in the testicles with a softball in May 1972, he was told in 1973-1974 that he had a low sperm count.  He also reports that he and his ex-wife were unable to have children.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 (2011), copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

5.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


